     Case 4:20-cv-03709 Document 33 Filed on 11/02/20 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

STEVEN HOTZE, MD., et al.,              §
         Plaintiffs,                    §              Civil Action No. 4:20-cv-03709
v.                                      §
                                        §
CHRIS HOLLINS, in his official capacity §
as Harris County Clerk,                 §
                    Defendant.

              MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
         ON BEHALF OF THE TEXAS COALITION OF BLACK DEMOCRATS

       Movant Carvana Cloud seeks leave to file on behalf of the Texas Coalition of Black

Democrats as Amicus Curiae in opposition to Plaintiff’s motion for emergency injunctive relief.

       Carvana Cloud is the Director of Voter Protection for the Texas Coalition of Black

Democrats. The Texas Coalition of Black Democrats submits this brief on behalf of Black

voters. This brief was not authored by either party’s counsel. No money was contributed to fund

preparing this brief. As an organization the Texas Coalition of Black Democrats is a political

organization that seeks to end poverty, hunger, homelessness, race-based health disparities, the

racial wealth-income-and education gap. The Coalition uses politics to address these issues by

increasing voter engagement and holding candidates accountable for protecting and enhancing

voting rights. The Coalition’s mission is to protect and empower Black Democratic voters and

the officials we elect as well as advancing an agenda focused on justice, opportunity, equity and

economic prosperity. The Texas Coalition of Black Democrats is able to provide unique insight

on Black voters in Texas.

       Movant’s proposed brief is attached as Exhibit A. In this brief, Ms. Cloud argues that

ending drive-thru voting and disregarding the thousands of votes already cast will have a
     Case 4:20-cv-03709 Document 33 Filed on 11/02/20 in TXSD Page 2 of 4




disparate effect on Black voters and their ability to voice their opinions in this election. A

proposed order is attached as Exhibit 2.



       Dated this 2 day of November 2020.

                                            Respectfully submitted,

                                             /s/ Carvana Cloud
                                            Carvana Cloud
                                            SBN: 24048544
                                            Attorney for the Amicus
                                            Membership renewal pending
                                            The Cloud Law Firm P.C.
                                            8226 Antoine Drive
                                            Houston, TX 77088
                                            Main No.: (281) 406-3417
                                            Direct No.: (832) 680-2040
                                            Facsimile: (832) 941-1445
                                            Email: carvana1908@gmail.com


                                            Counsel for Amicus Curiae
     Case 4:20-cv-03709 Document 33 Filed on 11/02/20 in TXSD Page 3 of 4




                             CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of the foregoing via e-service
on November 2, 2020 in accordance with the Federal Rules of Civil Procedure.



                                                      /s/ Carvana Cloud
                                                     Carvana Cloud
     Case 4:20-cv-03709 Document 33 Filed on 11/02/20 in TXSD Page 4 of 4




                         CERTIFICATE OF CONFERENCE

       I hereby certify that I have contacted counsel for the parties by electronic mail on
November 2, 2020 to seek their consent to file this Amicus Curiae brief. Defendant Chris Hollins
has provided consent. I have not received a response from the Plaintiffs.



                                                     /s/ Carvana Cloud
                                                   Carvana Cloud
